          Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 1 of 10



                           UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

RICHARD LANE, RICHARD PALMER,                           )
and LEA SUTHERLAND-DOANE,                               )
as ADMIN. ESTATE OF DAVID SUTHERLAND,                   )
      Plaintiffs,                                       )
                                                        )
v.                                                      )      CIVIL ACTION NO.:
                                                        )      1:17-CV-12356-PBS
                                                        )
PHILIP POWELL, and F/V FOXY LADY,                       )
      Defendants.                                       )

     MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’ MOTION TO ENFORCE
          SETTLEMENT AGREEMENT AND ISSUE ORDER OF DISMISSAL

                                   Preliminary Statement

      Following a few email exchanges, this case was settled by all parties earlier this month

with an agreement for Defendants to pay Plaintiffs money in exchange for dismissal of the

litigation. There was not much else to the deal. Defendants acceded to Plaintiffs’ position

that the settlement should not include a confidentiality requirement. Plaintiffs agreed to

release Defendants’ insurer from their G.L. c. 93A/176D bad faith allegations. All of the

essential, material terms were agreed on. Plaintiffs’ counsel provided his law firm’s W-9 tax

form, and the settlement checks were obtained from the Bermuda insurer.

      And then Plaintiffs’ counsel decided that he wanted a release from future claims to

protect himself and his ‘expert’ witness, the Gloucester harbormaster, whose job may be in

jeopardy because his boss, the city’s mayor, apparently does not appreciate his taste in

moonlighting jobs. (See Exhibit A – Affidavit of Counsel.)

                                         Introduction

      Defendants Philip Powell and his commercial fishing vessel Foxy Lady (“Powell”) have

                                                                                            1
         Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 2 of 10



vigorously argued in this action that Powell does not bear fault for the sinking of the F/V Orin

C on December 3, 2015, and resulting death of Captain David Sutherland or alleged injuries

to crewmen Richard Lane and Richard Palmer. Powell is a good Samaritan who tried his

best to save the old wooden boat, its captain and crew.

    Nonetheless, with shrinking insurance coverage and the remote chance that a factfinder

(according to this Court) could find for Plaintiffs, Powell and his insurer decided to make an

offer of settlement to Plaintiffs in exchange for dismissal of the action. Plaintiffs did not want

to be stifled by a confidentiality clause that would prevent them (or their attorney) from talking

about the settlement. To get the deal done, Powell reluctantly agreed. As is the case with

virtually all such agreements, Powell’s insurer wanted a release of Plaintiffs’ alleged G.L.

c.93A/176D bad faith insurance claims handling allegations. Plaintiffs agreed. The case was

over, the deal was done.

    But, belatedly, Plaintiffs’ counsel, Joseph M. Orlando, Jr. (“Attorney Orlando”) had other

ideas. He saw the settlement of his clients claims as an opportunity to extract a little

something extra from the deal. Concerned about his baseless allegations that Powell had

committed a felony by conspiring with the mayor of Gloucester to prevent the city’s

harbormaster from testifying in the case – blatantly false charges that arguably expose

Attorney Orlando to a libel claim – and apparently concerned about the harbormaster’s job,

Attorney Orlando now demanded that he and the harbormaster be included in the releases.

He also made other specific demands designed to protect him and the harbormaster even

after the undersigned revised initially proposed releases to make them mutual so that

Orlando’s clients had as much immunity from future litigation as Powell. (Ex. A.)


                                                                                                2
           Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 3 of 10



                                                        Facts

     After a few weeks of wrangling by email, mostly about the amount of money left

available for settlement in the Defense-Within-Limits (“DWL”) policy,1 the undersigned wrote

and sent the following email to Attorney Orlando on Tuesday morning, May 12, 2020:2

Joe,
I’ve got $120,000 for all claims and nowhere else to go for more. If you want to discuss, I’ll be
back in the office by 1:30 or so.
Kevin

The next day, Attorney Orlando replied as follows:

Kevin:
Just to keep you in the loop, I’ve made contact with two of the three Plaintiffs. I am scheduled
to speak to the third Plaintiff tomorrow and I’ll have hopefully have a response to you by
Friday.
Regards,

Attorney Orlando did not need until Friday because on Thursday, May 14th, he replied as
follows (highlight added):

Kevin:
$120,000 is accepted. Palmer accepts $10,000. Lane accepts $10,000. The estate accepts
$100,000. The releases will include the 93A case, but no confidentiality.
Regards

The undersigned replied twelve minutes later as follows:

Joe,
Excellent, that’s great. I’ll order the checks. You should be on them with the clients I
assume? I’ll draft releases and get them to you. Let me know what you want to do with the
court – a Notice of Settlement followed by Stip of Dismissal?
Kevin

Orlando replied later that afternoon as follows:

1. Mr. Powell is afforded coverage under a typical Protection & Indemnity policy that has limits of $300,000 per incident
and which is reduced by the costs of legal defense fees and expenses – a so-called vanishing limit or defense-within-limit
policy. After the Court denied Powell’s motion for summary judgment in March, the undersigned decided to halt billing
on the file as of late February and work for free to maximize the amount of money available for settlement, contingent on
the case actually settling. In other words, defending at trial would necessitate resumption of billing.
2. The $120,000 offer came on the heels of a $105,000 offer that Orlando would not confirm or deny as rejected, but
Defendants nonetheless decided to bid against themselves in a bend-over-backwards attempt to resolve the matter.
                                                                                                                        3
         Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 4 of 10




Send to me what you propose and I’ll review.

(See Exhibit B – Settlement Emails, 5/12-14.)

    On May 15th, the undersigned sent Orlando three standard draft releases to review –

the releases were to be signed by Attorney Orlando’s clients only, as a mutual settlement

agreement signed by Powell or his insurer or any other person or entity had not been

discussed or anticipated. On Monday, May 18th, the undersigned requested that Attorney

Orlando send back his firm’s W-9 tax form, which he did the same day. (Ex. A.)

       On Tuesday morning, May 19th, the undersigned sent Attorney Orlando by email a

proposed “Notice of Settlement” that was designed to obviate the need for the motion

hearings scheduled for May 27th. (Ex. A.)

Later that day, Attorney Orlando replied by email as follows (highlight added):

Kevin:
The content of the releases that sent to me for my clients to sign looks fine, but it will take me
some time to get them all signed given the geographic logistics (mostly with Palmer). We have
a remaining problem, however before my clients can sign the releases and that is the claims
that were threatened against my clients and me, as well as the ongoing activity of Sooky
Sawyer. One thing I’d like to avoid is further litigation (something I’m sure we can all agree
on), so I’m drawing up a release that I’d like Mr. Powell and MLA/MLA Fisheries Services
Corp./MLA non-profit reps to sign, as well. I’ll get it over to you by tomorrow for your
review.
Regards,

The undersigned replied as follows:

Joe,
Given the history here, I am not surprised that you’d like some guarantees going forward but
it doesn’t work that way. The deal is done. Your clients brought claims. They are being paid
to release them. End of story. We all should move forward and assume whatever risk comes
our way for our individual conduct. I could say the same thing about looking to get released
by certain people (not that I think there are legitimate claims out there, but we all recognize
others are unhappy.) It doesn’t work that way. We don’t get to leverage the case for our own
security. By proposing new elements to an already done deal you are putting your clients’
settlements at risk.
                                                                                                 4
         Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 5 of 10



Kevin

(See Exhibit C – Post-Settlement Emails, 5/19.)

    Attorney Orlando replied by email that “it is obvious that your client and the

MLA/affiliates plan on bringing claims against our clients, witnesses, and this office.” He

indicated that “continued settlement talks . . . hinge on a total resolution of all claims, both

pending and planned.” (See Exhibit D – Emails, 5/20.)

    The undersigned replied that Attorney Orlando “never once conditioned settlement of

your clients’ claims on a release of claims potentially held by Mr. Powell or anybody else

against you, your office or witnesses. Nor would that have been ethically appropriate (or

even legal?) I would respectfully request that you provide the basis for the ‘obvious’

statement you made below and which I have highlighted. I ask this because it is news to

me and must be news to you this week since you did not make them conditions to the

settlement reached last week.” (Ex. D.)

    The undersigned and Attorney Orlando then traded drafts of release agreements.

    The undersigned’s proposal was framed as a mutual release that equally protected

Plaintiffs and Defendants in connection with the rescue at sea and resulting litigation. As a

memorialization of the deal already struck, it released Defendants’ insurer of any bad faith

claims, and contained no requirement to keep its terms secret and confidential. (See Exhibit

E – Gillis Release Proposal.)

        Attorney Orlando’s proposal was not a mere memorialization of the agreement

already reached. One of the stated purposes of his release was to immunize himself and

the harbormaster from “any claims of any sort made by Defendant, through counsel during

the course of this litigation as to the Plaintiffs, the Plaintiffs’ expert witnesses, and/or
                                                                                              5
         Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 6 of 10



Plaintiffs’ counsel.” Attorney Orlando’s release also demanded that a particular person,

Arthur Sawyer, sign on behalf of the insurer, which is simply an attempt to buttress Attorney

Orlando’s baseless theory that this individual was part of the conspiracy with the mayor to

threaten the harbormaster’s job if he insisted on testifying as an expert in the matter. (See

Exhibit F – Orlando Release Proposal.)

                                     Standard of Law

   It is a well settled principle of law that an agreement is enforceable as a contract when it

contains all material terms and the parties intend to be bound by it. McCarthy v. Tobin, 429

Mass. 84, 87, (1999); Situation Mgmt. Sys., Inc. v. Malouf, Inc., 430 Mass. 875, 878 (2000).

   Massachusetts courts have found preliminary writings to be incomplete and nonbinding

in circumstances in which essential terms remained unresolved or in which the participants

visibly reserved their commitment for the later documents. Targus Group Intern, Inc. v.

Sherman, 76 Mass. App. Ct. 421, 429 (2010). “If, however, the parties have agreed upon

all material terms, it may be inferred that the purpose of a final document which the parties

agreed to execute is to serve as a polished memorandum of an already binding contract.”

Goren v. Royalty Investments, Inc., 25 Mass. App. Ct. 137, 140 (1987) (finding an agreement

enforceable because the parties resolved all significant economic issues and voiced no

dispute regarding subsidiary terms during the negotiations).

   Moreover, even though subsidiary matters may sometimes be the subject of bargaining,

norms exist for their customary resolution and a dispute over these terms will not necessarily

bar enforcement of an agreement. Id. at 141. In Goren, the court stated that a preliminary

agreement for purchase and sale of property was binding where the transaction was not

“particularly complex” and the parties had agreed upon all material terms. Id. at 139.
                                                                                             6
        Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 7 of 10



   In Basis Technology Corp. v. Amazon.Com, Inc., 71 Mass. App. Ct. 29 (2008), a case

centered on an email exchange between counsel that resulted in a binding settlement, the

trial judge found and the Appeals Court affirmed that Amazon’s “post hoc” objections to the

agreement were simply a result of the email settlement terms finally landing on the desk of

a senior executive who did not like a few of the subsidiary terms. The court labeled

Amazon’s actions as a “change of mind” and merely an attempt to “renounce its genuine

original intent” by “seeking an escape hatch” from the main agreement by puffing up the

importance of a subsidiary term in the agreement. Id. at 41.

    In Fecteau Benefits Group, Inc. v. Knox, 72 Mass. App. Ct. 204 (2008), an exchange of

emails between opposing counsel constituted a binding agreement that the prevailing party

would be entitled to attorneys’ fees, even though the lawyer for the non-prevailing party

stated in one of the emails that the terms needed to be reduced to a formal settlement

document.

    The Appeals Court agreed that the trial court judge was correct when he found that the

parties clearly intended to be bound by the terms set forth in the email exchange and that

language calling for the terms to be reduced to a formal writing was simply an attempt to

“memorialize” the terms and not a pre-condition to the agreement.

    In Hansen v. Rhode Island’s Only 24 Hour Truck & Auto Plaza Inc., 962 F.Supp.2d 311

(D. Mass. 2013) the court held that an informal email exchange between the opposing

parties was sufficient to constitute a binding settlement agreement. A receiver had been

appointed for the defendant business after the email exchange and tried to back out of the

deal before the agreement could be memorialized in a formal document.


                                                                                         7
         Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 8 of 10



    In Hansen, Judge Nathaniel Gorton wrote that “in this case it is manifest from the email

exchange that the parties entered into a valid settlement agreement. The parties had agreed

on all the material terms, including the distribution of $235,000 to plaintiff and $15,000 to

defendants, ‘mutual releases from all parties’ and ‘dismissal of the pending action with

prejudice and without costs.’ Both parties clearly expressed mutual assent to the terms when

plaintiff's counsel wrote that ‘Eric Hansen will accept Defendants' settlement offer’ and

defendants' counsel responded, ‘Glad we were able to get it done.’”

    Judge Gorton concluded that although the parties continued to attempt to formalize the

agreement through a signed settlement document, “the parties were proceeding to

‘memorialize’ … the settlement terms, not to create them,’” quoting Basis Technology Corp.

v. Amazon.com, Inc. at 37.

                                         Argument

    This case is on all fours with Basis Technology, Hansen, Fecteau and others in

Massachusetts that hold that an email exchange can readily spell out the essential terms of

a deal, demonstrate the parties’ present intents to be bound, and serve as the basis of a

settlement agreement. The releases and other matters that attorneys typically employ to

close out a case are many times, as here, simply a memorialization of the deal already

struck, and do not represent the introduction of new conditions and terms.

    Here, quite plainly, the parties reached a straightforward deal on May 14th. The most

important part, the money offered, was finally enough to entice a “yes,” an acceptance from

all three Plaintiffs. What did Defendants buy for that money? A dismissal of the case, of

course. This is not rocket science – or even the resolution of a complex patent infringement

or software licensing case. The email series (the ones reproduced here and others) always
                                                                                           8
         Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 9 of 10



conditioned settlement on Plaintiffs releasing their bad faith allegations against Powell’s

insurer. One would be hard-pressed to find any bodily injury or wrongful death settlement

with an insurer that does not include a similar release, whether the claims were ever

asserted or not. Finally, for some reason, Plaintiffs insisted, and Powell and his insurer

relented, on no confidentiality clause in the agreement because, apparently, they wanted

the freedom to speak about the settlement.

    On May 14th a deal was reached. Over the weekend, from May 15-18, after news of

the case splashed on social media and other places, including withering, scornful criticism

of Attorney Orlando, things changed.           Now, Plaintiffs’ counsel, who had achieved a

substantial settlement of dubious claims for his clients, and protection for them against future

claims by Powell and his insurer, wanted something else. By May 19th he was clearly

working not solely for his clients’ interests but for what he perceives as his own best interests

and those of his cohort, the Gloucester harbormaster.

                                             Conclusion

    This Court must restore some measure of integrity to a case that is out of control.

    First, without a shred of evidence other than his own speculation, Plaintiffs’ counsel

moves for sanctions against Defendant for alleged criminal conduct, even going so far,

again, without any measure of proof, to request that this Court refer the matter to the

Department of Justice.

    Next, Powell and his insurer settle the case with a mutual release, dismissal and

payment of money – and yet Attorney Orlando tries to game the system to extract a release

designed to protect and immunize himself and his ‘expert’ from claims, if any, arising from

his disgraceful conduct in the litigation.
                                                                                               9
         Case 1:17-cv-12356-PBS Document 145 Filed 05/26/20 Page 10 of 10



    The Court needs to enforce the settlement agreement and enter an order of dismissal

of the case with prejudice, without costs, and with all rights of appeal forever waived.



Defendants, Philip Powell and
F/V Foxy Lady,
By their Attorney,

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq. [BBO No.: 567133]
The Law Office of Kevin F. Gillis, Esq.
27 Algonquin Road
Canton, MA 02021-1232
kgillis@subrogationattorney.com
781-326-1112                                                    Dated: May 26, 2020


                                    Certificate of Service

I, Kevin F. Gillis, Esq., hereby certify that this document(s) filed through the ECF system will

be sent electronically to the registered participants as identified on the Notice of Electronic

Filing (NEF) and paper copies will be sent to counsel for each party on May 26, 2020.

/s/ Kevin F. Gillis

Kevin F. Gillis, Esq.




                                                                                             10
